Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Len Taylor on 02/04/2022. The application has: 
Claims 2, 3 and 18 - 20 are cancelled. 
Claims 1 and 4 -17 are allowed.
Claims 1 and 17 are amended as follow:

1. (Currently Amended) A data processing system comprising:
a memory system including a nonvolatile memory device, which sends at least one second map information of first map information for associating physical addresses of the nonvolatile memory device with logical addresses used by a host[[,]]; 
the host including an internal memory which stores the second map information received from the memory system,
wherein the host selects a first physical address corresponding to a first logical address by referring to the second map information stored in the internal memory, sends a first command with the first logical address and the first physical address to the memory system at a 
wherein the memory system performs an operation corresponding to the first command by using the first physical address received from the host, and sending a result of the performed command operation to the host as the response.

17. (Currently Amended) A data processing system comprising:
a memory system including a nonvolatile memory device, which sends at least one second map information of first map information for associating physical addresses of the nonvolatile memory device with logical addresses used by a host[[,]]; 
the host including an internal memory which stores the second map information received from the memory system,
wherein the host selects a first physical address corresponding to a first logical address by referring to the second map information stored in the internal memory, sends a first command with the first logical address and the first physical address to the memory system at a first time point, receives a response corresponding to the first command from the memory system at a second time point,
wherein the host comprises: 
a time check unit which checks a time difference between the first time point and the second time point, based on a frequency of a reference clock; 
a selection unit which invalidates map information corresponding to the first logical address among pieces of second map information and
wherein the memory system performs an operation corresponding to the first command by using the first physical address received from the host, and sending a result of the performed command operation to the host as the response.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of the record do not disclose/suggest the combination of original claimed features and the amended features “wherein the host selects a first physical address corresponding to a first logical address by referring to the second map information stored in the internal memory, sends a first command with the first logical address and the first physical address to the memory system at a first time point, receives a response corresponding to the first command from the memory system at a second time point, checks a time difference between the first time point and the second time point, and invalidates map information corresponding to the first logical address among pieces of second map information stored in the internal memory when the time difference between check exceeds a set reference value” as cited in claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



                                               Contact Information
HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday – Thursday from 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136